DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, there is no cited art that discloses an integrated circuit comprising an inductive load, a semiconductor power switch element, a load current sensing circuit, a logic circuit, a gate voltage pull-down circuit, a clamp diode and a clamp withstand voltage drop circuit, wherein logic circuit outputs “a logic signal responsive to the load current sensing circuit sensing a drop in the load current while the semiconductor power switch element is in a turn-on state”, the gate voltage pull down pulls down “a gate voltage of the semiconductor power switch element upon receiving the logic signal” and the clamp withstand voltage drop circuit switches “a first withstand voltage of the clamp diode to a second withstand voltage upon receiving the logic signal, the second withstand voltage being lower than the first withstand voltage”.
No cited art discloses both a gate voltage pull down circuit and a gate withstand voltage drop circuit responsive to the logic signal and wherein the logic signal is generated according to the sensed drop in load current while the power switch element is in the turn-on state.
Examiner agrees with Applicant’s arguments filed 3/22/21 that Ueno fails to disclose the claimed pull-down operations of the pull-down circuit (see pages 7 and 8 of the arguments).  It can be seen that the interpreted pull-down circuit of Ueno (NM1 with 
Claims 2-10 are allowed for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849